                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

EDDIE LEE HAMPTON, III                                                                PLAINTIFF


v.                                    Civil No. 1:19-cv-1018


DAVID NORWOOD, Sheriff Ouachita County;
and STEPHANIE HOLMES, Nurse Ouachita
County Detention Center                                                           DEFENDANTS

                                            ORDER

       Currently before the Court is Plaintiff Eddie Lee Hampton, III’s failure to comply with

orders of the Court. Plaintiff filed this 42 U.S.C. § 1983 action pro se on May 2, 2019, in the

Eastern District of Arkansas. (ECF No. 2). On May 3, 2019, the case was transferred to the

Western District of Arkansas, El Dorado Division. (ECF No. 4). Plaintiff filed an Amended

Complaint on May 22, 2019. (ECF No. 9).

       On November 14, 2019, Defendants filed a Motion to Dismiss and Alternative Motion for

Extension of Scheduling Order. (ECF No. 21). That same day, the Court entered an order directing

Plaintiff to file a response to the motion by December 5, 2019. (ECF No. 24). This order informed

Plaintiff that failure to timely and properly comply with the order would result in this case being

dismissed. To date the Court’s order has not been returned as undeliverable and Plaintiff has not

filed a response to Defendants’ motion.

       On December 10, 2019, the Court entered an order directing Plaintiff to show cause by

December 20, 2019, as to why he failed to file a response to the Defendants’ Motion to Dismiss

and Alternative Motion for Extension of Scheduling Order. (ECF No. 25). This order informed

Plaintiff that failure to timely and properly comply with the order would result in this case being
dismissed. To date, this order has not been returned as undeliverable and Plaintiff has not

responded to the Court’s order to show cause.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to obey two orders of the Court. Therefore, the Court finds that this

case should be dismissed pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2). Accordingly, Plaintiff’s Amended Complaint (ECF No. 9) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge


                                                  2
